THE THIRTEENTH COURT OF APPEALS

                                    13-19-00571-CV


                                  Jack Gerald Larkins
                                          v.
                                  Angela Kim Larkins


                                  On Appeal from the
                      County Court at Law of Kleberg County, Texas
                               Trial Cause No. 19-429-C


                                      JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. No costs are assessed, due to appellant’s

inability to pay costs.

       We further order this decision certified below for observance.

January 7, 2021